 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarold L. Fleenor, Jr., d/b/a 7-Eleven Food Storeand Saul Arana, Ben Lagueruela, Seare Hagos,Johnny O'Hagan, Dawit Seyoum, Individuals. Case5-CA-9376May 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND MURPHYOn January 8, 1979, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, the Charging Partiesfiled exceptions and a supporting brief, and Respon-dent filed an answering brief to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The Charging Parties contend that the Administrative Law Judge com-mitted reversible error by denying their motion for admission into evidenceof certain documentary evidence regarding the inherent coerciveness andunreliability of polygraph tests. These documents were placed in the rejectedexhibit file. Since the Charging Parties never actually submitted to the poly-graph examination scheduled by Respondent and, therefore, the manner inwhich the polygraph examination was conducted is not an issue in this case.we find that the Administrative Law Judge committed no error in rejectingthis documentary evidence because it was irrelevant.The Charging Parties also contend that the Administrative Law Judgecommitted prejudicial error by granting Respondent's motion to quash asubpoena duces ecum requiring Respondent to produce documents showingthe results of previous polygraph examinations of its employees and showingwhat actions Respondent took against its employees based upon these previ-ous polygraph examinations. Since the undisputed testimony of the ChargingParties establishes Respondent's past practice of discharging employees whofailed previous polygraph examinations and, moreover, the manner in whichthe previous examinations were conducted is not an issue in this case, we findthat the Administrative Law Judge committed no prejudicial error in grant-ing Respondent's motion.2 In adopting the Administrative Law Judge's Decision in this case, we donot rely upon his gratuitous observations therein regarding the date on whichthe charge was filed in this case and regarding the reliability of investigatoryaffidavits, as these comments have no bearing on our decision.DECISIONSTATEMENT OF THE CASETHlOMAS A. RIcci, Administrative Law Judge: A hearingin this proceeding was held in Washington, D.C., on No-vember 16, 1978, on a complaint of the General Counselagainst Harold L. Fleenor, Jr., d/b/a 7-Eleven Food Store,here called Respondent, or the Company. The complaintissued on June 2, 1978, upon a charge filed on April 7, 1978,by individuals previously employed by Respondent. Thecomplaint alleges that by discharging five men Respondentviolated Section 8(a)( ) of the statute. Briefs were filed afterthe close of the hearing on behalf of all three parties.'Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYRespondent, a sole proprietorship, is engaged in Wash-ington, D.C., in the retail sale of food and related items.During the preceding 12 months, a representative period,its gross revenues at this location were in excess of$500,000. During the same period it purchased and receivedat this location goods valued in excess of $10,000 sent to itdirectly from out-of-city sources. I find that Respondent isengaged in commerce within the meaning of the Act.I1. THE ALLEGED UNFAIR LABOR PRACTICESA. What Is the Question Presented?With respect to what happened--i.e., what are the perti-nent facts on which a contention of legality is made-therecord evidence in this case presents no serious problem.With respect to what legal arguments are advanced, orwhat theories of law are articulated to sustain the conclu-sionary elements of the complaint, there is ambivalence anddouble-talk by both the General Counsel and the counselfor the Charging Parties. In such situations the only way towrite a coherent decision is to state what the facts are andthen answer the question whether they prove a violation ofthe particular proscription of the statute set out in the com-plaint, in this instance Section 8(a)(l). As I see it, the ques-tion is simple and plain. May an employer, without violat-ing the Taft-Hartley Act, discharge five employees, allstanding before him and together refusing to take a poly-graph test which the employer says will help him decidewhether any of them are responsible for substantial thefts inthe retail store? In my considered judgment, he may.B. What Happened?In its local food store Respondent has more than oncefound significant shortages, both in the till and on theshelves, when inventories were taken. For several years hehad the clerk-employees take polygraph tests to be moreA motion by the counsel for the Charging Parties to correct certain typo-graphical errors in the transcript of testimony is hereby granted.242 NLRB No. 29104 7-ELEVEN FOOD STOREcertain as to their statements of innocence. Several times hedischarged employees in part relying upon the results ofthese tests.In October 1977 an inventory brought to light once againa shortage of $5,000 or $6,000. On October 18, Fleenor, theowner, passed the word to the employees that on the 20thall of them would have to take the test. The employees didnot like the idea; some had taken it once or twice, one evenfive times. Now they felt such a test invaded their "humanrights." They also knew there had been discharges on ear-lier occasions when the shortages were followed by the test.On the 19th several of the men discussed the imminent test.On October 20-this was the day they all were scheduled totake the test-the men, five of them-met in the home ofSaul Arana at 9 a.m. to talk about it. They hit on the ideathat they would ask for a quid-pro-quo in return for submit-ting to the test. In fact, they thought of a number of thingsthey could demand in return for submission including suchmatters as vacations, holiday pay, sick leave, health insur-ance, etc. From Arana's house they went to the store and inthe basement met with Fleenor, the owner, and RobertWalsh, the store manager. By the time that meeting wasover all five of the employees had been discharged.Three of the employees then present, and no one else,testified at this hearing about what was said there. The talk-ing was about both the Company's insistence that the em-ployees submit to the polygraph test and the suggestion bythe employees that their conditions of employment be bet-tered. It was a heated discussion and nobody was calm. Thethree men who testified were store clerks, and not experi-enced witnesses giving sworn testimony; understandably,therefore, there was a vagueness in their stories. But thesubstance of their overall recitations does reveal a directand understandable picture. And two facts emerge with ab-solute clarity. The first is that the men were told they couldnot continue to work unless they took the polygraph test.The second is that they answered they would not, unlessRespondent raised their hourly rate then and there to $6per hour; they were then receiving $3.50 or $3.75.It is with these two facts in mind that the conflictingcontentions of the parties will best be appreciated. Respon-dent takes one position and one position only, and it is thatthe men were fired for refusing to take the test and for noother reason-period. The counsel for the Charging Partiesstarts by saying it was because they insisted, in concert,upon discussing their wages and other emoluments in em-ployment. Other conclusionary theories follows this one.But the major portion of this brief, is devoted to an argu-ment that an employer's demand that clerks-mere bluecollar workmen as distinguished from corporate big shots-take such test is a per se unfair labor practice in violation ofSection 8(a)(l) of this statute. This position is, of course.strictly at odds with the first-that the men were dischargedbecause they wanted more money.The General Counsel, speaking first via his complaint,alleges the men were fired because of their "protected con-certed activities ... by presenting to Respondent ... a list ofdemands concerning their wages," but "in connection withRespondent's request that they submit to a polygraph ex-amination." There is an ambiguity here. Does it mean thatabsent this employer's insistence upon these tests, whateverhappened would have fallen short of an unfair labor prac-tice? The confusion is compounded, in the case as a whole,when the General Counsel, as the first step in his post-hearing brief, expressly disavows the Charging Party's con-tention that a test of this kind per se constitutes an unfairlabor practice. I read this as admission that when an em-ployer discharges a single employee for refusing to take apolygraph test he does not violate this statute. In the inter-est of clarity, I asked the General Counsel, in the course ofthe hearing, whether it was his contention that when anemployer discharges a group of employees who togetherrefuse to take such a test-i.e., when they do so in con-cert-he commits an unfair labor practice. He refused toanswer the question. This brief, therefore, in total essen-tially reiterates the first contention of the Charging Parties,that the men in fact were discharged because they spoke inconcert in demanding raises.Analysis and ConclusionI find it a fact, on the total record, that Respondent dis-charged these men only because they refused to take thepolygraph test. The week following the discharges the menwalked the sidewalk in front of the store distributing leafletsto the public, asking them not to patronize the place. Theleaflets disparaged the store because of its inflated prices, itsexcessive profits, its unhealthy and dangerous conditions,the poor quality of its products, and the unsatisfactory andinadequate compensation paid employees. The last para-graph, and the most revealing of all insofar as this case isconcerned, reads:AND TO TOP IT ALL OFF-we the employees areforced to submit to a polygraph test every time there isa monetary or inventory discrepancy, regardless ofhow many times we've taken it before; as a matter offact one of us has had to take itfive different times.' Theway the store accounts for its merchandise has alwaysbeen questionable, so when an inventory shortage wasreported in mid-October and another polygraph testwas suggested, we the employees rallied together andrefused to go, citing not only that most of us have gonethrough it before, but also that it is a cruel thing to beput through. In addition, if you pass it all you receivefor your trouble is a pat on the back and an apology'for doubting you.' For refusing to take the test andforputting up a unitedfront, we were fired. [Emphasis sup-plied.]This was late in October 1977, a few days after the eventsin question. The charge, saying the dismissal constituted aviolation of Section 8(a)(3), was not filed until April 7, 1978,almost 6 months later, and was therefore clearly an after-thought. Who could know better than the employees them-selves what happened in the basement that day? They werethere, and their written statement at the time of the eventsis even more reliable than any investigatory affidavit everproduced. Their own concurrent statement decides the fac-tual issue underlying the whole case.When Manager Walsh, on October 20, came to the base-ment of the store to meet with the employees as they hadrequested by telephone, the first thing he did was point toeach one in turn and ask was he or was he not going to take105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe test, and each man answered "no."2 Walsh's immediateresponse was there was nothing else to talk about. Fleenor,the owner, said the same thing.The men started talking about their economic demands,but the managers w ould have none of it. They refused toconsider such matters, or even to talk about them, untilsiuli: time as the mei gave a iconditioned yes to the testr:quirements. The men kep!t rying to turn the conversationinto the subject that they preferred, while Walsh and Flee-nor persisted in keeping the discussion focused upon thequestion of the test. Unable to change the subject to theirliking-and knowing, of course, that the matter of the testwas what had brought them there just before the testingwas scheduled to take place-the men caucused in the cor-ner. The managers gave them time to do this, hoping theywould agree to take the test. Now the employees, seeingthey were failing in their multiple quid pro quo demands,decided a single one might be achieved. They decided tosettle for a straight hourly raise only-to $6 per hour.Again the managers responded only by demanding to knowwould they take the test. Again, from O'Hagan's testimony:"Basically, the same pattern continued. The whole issuewas whether or not we will go to take it, why aren't yougoing to take it-so on and so forth."It was a distortion of the story for the employee witnessesto try to say that the managers changed the course of thediscussion. It was they, instead, who attempted to avoid thevery point of the meeting, and it was no more than justanother way of repeating their negative position on theheart question of whether or not they were going to yield tothe directions of management that they take the test. Andin the end, as all five of the men went up the stairs and outto their cars to leave, the manager followed, still pleadingthat they not leave, but stay and take the test. From thetestimony of the employees: "We got up and walked up thestairs. Sonny [Fleenor] and Bob followed. We got out to thecar and Bob followed us out. Bob said-where are you guysgoing? We need you." "We all got up and Sonny told us hewouldn't be needing us anymore. We walked upstairs out tothe car. Bob followed us out and asked us why-What areyou guys doing? You are crazy. Why are you doing this?Why don't you take the polygraph. We didn't say nothing,got in the car and took off."The basic contention that this record proves the menwere discharged because they advanced demands for more2 From the prehearing affidavit of Benjamin Lagueruela, who also testifiedat the hearing:Next, Walsh asked each of us if we would take the test. He pointed ateach of us individually and asked us if we had any objection to takingthe test. I said that I would not take the test and that if he knew who itwas, why should we take the test. All of us indicated essentially that weobjected to taking the test. At that point, Walsh made some statementthat indicated to me that if we did not take the test that we would bedischarged.From the testimony of John O'Hagan, also a witness:We met downstairs. Saul Aranal had his outline of what he woulddiscuss with Sonny and Bob IWalshl. Bob did most of the talking andSonny sat in the corner. As soon as Saul started to bring out some ofthese things we had outlined, Bob stopped him and asked us if we weregoing to take the polygraph. We said no, and then he started to point toeverybody-Are you going to take the polygraph, are you going to takethe polygraph, are you going to take the polygraph? All around thecircle. We said no. He kept saying-why aren't? You have to go. Wehave to find out who is stealing. And so on and so forth.money, is only one of the factual props in the ChargingParties' brief that has no support whatever in the evidencereceived. It is not true that the Company dreamed up thenotion of having the tests made only as a retaliatory deviceto counteract and squelch a revealed concerted activityaimed at getting raises. Not only did the witnesses admitthey were told of the October shortage as the reason for theprogrammed investigation, but they also said this was purecontinuation of past practice. There is not the least indica-tion of the men having made common cause, let alone alert-ing management to such conduct, toward demanding eco-nomic improvements before they were faced with theimmediate order to take the test. It will not do for the briefto stress colorfully the Company's financial successes nowand then, to belittle the last raise given the men, to hint-with no proof whatever-that management well knew thesetests would not help locate a culprit or prevent future short-ages. Some employees were not satisfied with the raisesgiven 2 months earlier, but this is hardly proof of concerted,or union, activity. Absent proof that the test technique wasin fact used as a union-busting device, the cases cited in thebrief are inapposite.There are too many fancied ideas set out in the brief tojustify discussion of them all. One would find Respondentguilty in part because it came forward with no affirmativeexplanation of why, having learned of the meeting of thefive employees, it decided to administer the test "at thatparticular time." But Arana, the main witness in support ofthe complaint, said the date was set on the 18th, and thatthe employees first gathered in his house thereafter as aresult of setting the date!Back to the beginning. I find nothing in the ChargingParties' brief supportive of the flat statement that a poly-graph test, demanded by an employer, is a per se unfairlabor practice. Whether or nor such a requirement is a nicething for a company to do, I do not intend to debate. Is itconstitutional? Is it true there are moves afoot here andthere to outlaw such tests? These considerations are irrele-vant to the legal question raised by this complaint. I sup-pose one could advance the contention that while a singleman could be discharged with impunity in these circum-stances, a group, together insisting on having things theirway in the shop, would be "protected" because of theirtogetherness. This argument is not made in this case. By hisrefusal to answer the examiner's question at the hearing theGeneral Counsel in effect disavowed that idea altogether.As to the counsel for the Charging Parties, he does notdistinguish, in his extended brief, between one or more menon the question of the legality of the test. The so-calledconcerted refusal in the case at bar therefore really need notbe considered here. Were this argument made, I would findit without merit.A polygraph test is a condition of employment, and thisis what Fleenor was reminding the employees about whenhe scheduled the October 20 tests. Cf. Medicenter, Mid-South Hospital, 221 NLRB 670, 678 (1975). It was not aninnovation; not only had it been a practice over the years,but the employees well knew this to be so. It was also areasonable thing to do in the light of the recently discoveredshortage, and the history of shortages in this store. Ameri-can Oil, 189 NLRB 3 (1971). There is absolutely no evi-106 7-ELEVEN FOOD STOREdence of illegal motive in Fleenor's decision to have theseparticular tests taken at that time. In contrast, see: NationalFood Service, Inc.. 196 NLRB 295 (1972). There was noestablished exclusive majority bargaining agent, so thequestion of bypassing a union, or making unilateralchanges in conditions of employment, could not possiblyarise. Of all the cases mentioned in the three briefs filed, themost pertinent one is John S. Swift Co.. 124 NLRB 394(1959), cited by Respondent, which holds that employees--whether one or more than one may not dictate the termsunder which they will work. There they insisted on disre-garding the established overtime work practice, and per-sisted in working only those hours which suited them. Theywere fired for their insubordination. The Board said: "Theemployees' refusal to work overtime on March 11 consti-tuted an attempt to work on terms prescribed solely bythemselves. The Board and the Courts have squarely heldthat such a refusal to work provides the employer withvalid ground for discharge."I make the same finding here. In sum, I find that theevidence does not prove the complaint allegation that thedischarge of these five men constituted a violation of Sec-tion 8(a)(1) of the Act. I shall therefore recommend dis-missal of the complaint.Upon the foregoing findings and the entire record, andpursuant to Section 10(c) of the Act. I hereby issue thefollowing recommended:ORDERI hereby recommend that the complaint be, and it herebyis, dismissed.In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted b the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.107